Citation Nr: 1233223	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  02-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  Service in the Republic of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2004, the Board remanded this matter for additional development.

In February 2007, the Board denied the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to Agent Orange.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in August 2008, the Court granted a joint motion for remand by the appellant and the VA General Counsel, which was incorporated by reference.  The Court therefore remanded the claim in for the Veteran to be afforded another VA examination regarding his claim of entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to Agent Orange.

Subsequently, in December 2008, the Board remanded the Veteran's claim for development consistent with the joint motion for remand.

In written argument dated in April 2006, the Veteran's accredited representative raised the issue of entitlement to service connection for severe major depression, to include as due to exposure to dioxins while in-service.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, in an order dated in August 2008, the Court granted a joint motion for remand by the appellant and the VA General Counsel, which was incorporated by reference.  The Board notes that in the joint motion, the parties agreed that a remand was necessary because a July 2006 VA examiner failed to provide a rationale for her opinion that it is more than likely as not that the Veteran's peripheral neuropathy was related to Agent Orange.  

Pursuant to the terms of the joint motion for remand, in December 2008, the Board remanded the Veteran's claim for the Veteran to be afforded another VA medical examination.  

In a letter dated in October 2010, the RO notified the Veteran that the VA medical facility nearest to the Veteran had been requested to schedule the Veteran for an examination in conjunction with his claim and that they would notify the Veteran of the date, time and place of the examination.  

Subsequently, in a Compensation and Pension Examination Inquiry the Veteran was noted to have been scheduled for a diabetes mellitus examination and that this examination was cancelled because the Veteran withdrew his claim.  However, in a Supplemental Statement of the Case, dated in June 2012, the Veteran was reported to have refused this examination.  The Board notes that there is no statement submitted by the Veteran and associated with the claims file indicating that the Veteran withdrew his claim or refused the examination.  

As it is unclear whether the Veteran withdrew his claim or refused the examination, an additional attempt must be made to afford the Veteran a VA medical examination in compliance with the terms of the joint motion for remand.  As such, the case must be remanded for an additional attempt to afford the Veteran a VA medical examination.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (Board has discretion below as to how much development is required).

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

A review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits.  However, the records regarding this award of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2006.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2006.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any peripheral neuropathy found to be present.  All indicated studies, tests, and evaluations deemed necessary should be performed and the results noted in the examination report.  

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is asked to review the file prior to examination, to specifically include this remand and the Board's decision dated February 2007, which explains the governing VA regulations regarding service connection and Agent Orange in more detail than is provided below.  

The examiner is requested to opine as to whether the Veteran's claimed peripheral neuropathy is etiologically related in any way to his military service.  In this regard, the examiner's attention is called to the restrictive VA regulations governing presumptive service connection based on exposure to herbicides in military service.    

In pertinent part, those regulations provide that certain diseases associated with exposure to herbicide agents (including Agent Orange) may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The diseases for which service connection may be presumed to be due to an association with herbicide agents include acute and subacute peripheral neuropathy.  However, the regulations permit service connection to be granted for acute or subacute peripheral neuropathy on a presumptive basis only if it is manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Moreover, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  (Emphasis in the original.)  

Thus, if the Veteran's peripheral neuropathy does not meet the regulatory requirements outlined above, i.e., it appeared within weeks or months of the last exposure to an herbicide agent, was manifested to a degree of 10 percent or more within a year of the last date of exposure, and resolved within two years of the date of onset, any opinion proffered by the examiner that the Veteran has peripheral neuropathy that is related to his military service must be supported by rationale that is independent of the regulations permitting presumptive service connection based on herbicide exposure.  In short, it is not enough to opine that it is at least as likely as not that the Veteran has peripheral neuropathy that is etiologically related to his military service; there must also be analysis and rationale explaining why it is so.  

The RO should ensure that the examination report complies with this remand and the questions presented in the RO's examination request, especially with respect to the instructions to provide medical opinions.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2008).

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

